Citation Nr: 1434710	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-36 301A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for headaches.  

2.  Whether new and material evidence has been presented to reopen the claim of service connection for arthritis of the cervical spine. 

3.  Whether new and material evidence has been presented to reopen the claim of service connection for arthritis of the lumbosacral spine.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for hypertension. 

5  Whether new and material evidence has been presented to reopen the claim of service connection for disability of the feet. 



6.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder.

7.  Entitlement to service connection for an ear disability. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to May 1984.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In May 2011, she appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  




At the hearing the Veteran raised the claim of service connection for depression.  The Veteran has also raised the claim of service connection for traumatic brain injury.  The claims are referred to an Agency of Original Jurisdiction (AOJ) for appropriate action. 

The new and material evidence claim of service connection for hypertension, the reopened claims of service connection for headaches, arthritis of the cervical spine, arthritis of lumbosacral spine, disability of the feet, and posttraumatic stress disorder, and the claim of service connection for an ear disability are remanded for further development to an AOJ.  

The Veteran has timely filed notice of disagreement to a rating decision in October 2013 by the RO, denying the new and material evidence claims for a hysterectomy and for diabetes mellitus and the claims of service connection for urinary tract infection, a disability manifested by abdominal pain, and for fibrocystic breast disease, which are pending at an AOJ. 


FINDINGS OF FACT

1.  In a rating decision May 2007, the RO denied the Veteran's application to reopen the claims of service connection for headaches, for arthritis of the cervical spine, arthritis of the lumbosacral spine, and disability of the feet; after the Veteran was notified of the rating decision and of her appellate rights, she filed a notice of disagreement, but did not perfect the appeal by timely filing a substantive appeal, or submit new and material evidence within the one year appeal period, and the denial of the claim became final. 





2.  The additional evidence since the rating decision by the RO in May 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for  headaches.

3.  The additional evidence since the rating decision by the RO in May 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for  arthritis of the cervical spine.

4.  The additional evidence since the rating decision by the RO in May 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for  arthritis of the lumbosacral spine.

5.   The additional evidence since the rating decision by the RO in May 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for  disability of the feet;

6.  In a rating decision February 2008, the RO denied the claim of service connection for posttraumatic stress disorder; after the Veteran was notified of the rating decision and of her appellate rights, she did not file a notice of disagreement, or submit new and material evidence within the one year appeal period, and the denial of the claim became final. 

7.  The additional evidence since the rating decision by the RO in February 2008 relates to an unestablished fact necessary to substantiate the claim of service connection for posttraumatic stress disorder.







CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for headaches are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the claim of service connection for arthritis of the cervical spine are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the claim of service connection for arthritis of the lumbosacral spine are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria to reopen the claim of service connection for disability of the feet are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria to reopen the claim of service connection for posttraumatic stress disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.


The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in September 2009.  As the content and the timing of the VCAA, notice substantially complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim); and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.

As the Veteran has identified additional evidence pertinent to the claims further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Based on New and Material Evidence

The reopening of a claim of service connection which has been previously and finally denied requires that new and material evidence be presented since the last final denial of he claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claims to reopen were received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  


New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet.App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final denial must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
Procedural History

In a rating decision February 2004, the RO denied the original claims of service connection for headaches, neck pain, low back pain, and a right foot condition.  

In a rating decision November 2004, the RO denied service connection for arthritis of neck and low back.  

The claim of service connection for headaches was denied because there was no evidence that the post-service headaches were related to the headaches in service.

The claims of service connection for neck pain and low back pain were denied because there was no evidence that the post-service conditions were related to the complaints of pain in service.  



The claim of service connection for a right foot condition was denied because there were no current residuals of a right foot injury after stepping on a nail.

The claims of service connection for arthritis of neck and low back were denied because there was no evidence that the post-service arthritis was related to service.

After the Veteran was notified of the rating decisions and of her appellate rights, she did not timely appeal the rating decisions and the denial of the claims became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In a rating decision May 2007, the RO denied the Veteran's application to reopen the claims of service connection on the basis of new and material evidence for headaches, arthritis of the cervical spine, arthritis of the lumbosacral spine, and disability of the feet.  

After the Veteran was notified of the rating decision and of her appellate rights, she filed a notice of disagreement, but did not perfect the appeal by timely filing a substanative appeal, or submit new and material evidence within the one year appeal period, and the denial of the claims became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In a rating decision February 2008, the RO denied the claim of service connection for posttraumatic stress disorder.  After the Veteran was notified of the rating decision and of her appellate rights, she did not file a notice of disagreement, or submit new and material evidence within the one year appeal period, and the denial of the claim became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

The claim of service connection for posttraumatic stress disorder was denied because there was no current diagnosis.


Evidence Previously Considered

The evidence of record consisted of service treatment records, VA records, private medical records, and the Veteran's statements and testimony.

In statements and in testimony, the Veteran asserted that her headaches, neck, and back problems, resulting in arthritis, started with an injury in basic training when the chin strap on her helmet broke and she fell off the obstacle course and landed on the back of her head and neck.  She asserted that hypertension was present in service as evidenced by the blood pressure readings from 1982 to 1984.  She stated that she injured her right foot when she stepped on a nail in service. 

Headaches

The service treatment records show that in January 1981, the Veteran complained of a sore throat, cough, body aches, fever, chills, and headaches.  The assessment was viral rhinitis or bronchitis.  In September 1981, the Veteran complained of a severe headache and backache for one day.  The assessment was deferred.  In January 1984, the Veteran complained of nausea, cold, rhinitis, headaches, chest pain, and a cough.  The assessment was upper respiratory infection.  

In February 1984 on examination prior to separation from service, the Veteran gave a history of frontal headaches for two months, occurring once a week and lasting for two to three days.  Headaches were not listed as a defect or diagnosis. 

The service treatment records also show that in March 1984 the Veteran was treated for symptoms of an upper respiratory infection, which included headaches. 

After service, records of a service department show that in September 1991 the Veteran complained of a headache and the assessment was possible sinus headache.  


In January 1993, the Veteran complained of headaches and the assessment was probably tension headaches or migraine or questionably due to sinus congestion.  In April 1993, the Veteran complained of dizziness and headaches.  In May 1993 the Veteran's problems included tension headache.  

Private medical records show that in November 1997 the Veteran complained of the sudden onset of a headache.  The Veteran was hospitalized with a classic history of a subarachnoid hemorrhage due to an artery aneurysm, which was surgically repaired. 

VA records show that February 2006 the impression was a long history of vascular headaches with the return of headaches over the last year or two.  The Veteran gave a history of migraine-like headaches beginning at about age 20. 

Headaches: Additional Evidence and Analysis

The additional evidence presented since the rating decision in May 2007 consists of the Veteran's statements and testimony, the report of VA examination conducted in June 2010, and VA treatment records.

Because the report of VA examination is sufficient to reopen the claim, the Board need not now address the other evidence. 

On VA examination in June 2010, the VA examiner stated that the Veteran's current migraine headaches were as least as likely as not a continuation of the headaches in 1984 while on active duty.






As the additional medical evidence is presumed credible for the limited purpose of reopening the claim, as the additional medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, the post-service headaches are related to the headaches in service, and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for headaches is reopened.

Arthritis of the Cervical Spine

The service treatment records show that in January 1983 the Veteran complained of a sore neck, arms, wrists, and low back.  

In February 1984 on examination prior to separation from service, there was no history or abnormal finding of the cervical spine. A cervical spine defect or diagnosis was not listed. 

After service, records of the service department show that in May 1993 the Veteran complained of upper and lower back pain for three days.  The assessment was muscle spasm of the lower back.  In June 1993 the assessment was right neck muscle sprain.  In March 1995, the impression was cervical strain after the Veteran fell in a store.  In July 1995, the impression was cervical radiculopathy.  In September 1995 a MRI showed degenerative changes.  In March 1996 and in April 1996, the assessment was cervical muscle spasm. 

Private medical records show that in January 2000, the assessment was neck pain, cervicitis and early arthritis by X-ray.




Cervical Spine: Additional Evidence and Analysis

The additional evidence presented since the rating decision in May 2007 consists of the Veteran's statements and testimony, other lay statements, the report of VA examination conducted in June 2010, and VA treatment records.

Because the lay evidence and VA records are sufficient to reopen the claim, the Board need not now address the other evidence. 

In a statement in October 2008, M.B. stated that she saw the Veteran in a neck brace three days after the Veteran was injured on the obstacle course during service. VA records show that in February 2010 a CT scan showed cervical spondylosis.  In May 2010, it was reported that the findings on a CT scan, decreased disc space between several cervical vertebrae, may be residuals of an old injury.

As the additional lay and medical evidence is presumed credible for the limited purpose of reopening the claim, as the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, cervical arthritis is related to an injury in service as claimed by the Veteran, and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.  

For this reason, the claim of service connection for arthritis of the cervical spine is reopened.

Arthritis of the Lumbosacral Spine

The service treatment records show that in September 1980 the Veteran complained of side pain after she bent to pick up an object.  The assessment was muscle strain.  



In May and June 1982, the Veteran complained of lower back pain and leg pain since her delivery of her baby in February 1982.  There was no history of trauma, but there was a history of an epidural injection at the back when she delivered her baby.  In July 1982, she complained of right lower back and right hip pain.  X-rays of the bony pelvis and right were normal.  In January 1983, the Veteran complained of a sore neck, arms, wrists, and low back.  In February 1984 on examination prior to separation from service, there was no history or abnormal finding of the lumbosacral spine.  A lumbosacral spine defect or diagnosis was not listed. 

The service treatment records show that in March 1984 the Veteran was treated for symptoms of an upper respiratory infection, which included back pain. 

After service, records of service department show that in June 1994 X-rays showed no bony abnormality of the lumbar spine.  In March 1995 the impression was lumbosacral strain after the Veteran fell in a store.  

Private medical record show that in July 1999 the Veteran was in a vehicle accident and she complained of low back pain and upper back spasms.  The assessment was acute low back pain from the accident.  In August 1999, the assessment was lumbosacral strain. 

Lumbosacral Spine: Additional Evidence and Analysis

The additional evidence presented since the rating decision in May 2007 consists of the Veteran's statements and testimony, other lay statements, the report of VA examination conducted in June 2010, and VA treatment records.

Because the lay evidence is sufficient to reopen the claim, the Board need not now address the other evidence. 



In a statement in October 2008, the Veteran's former spouse stated that in 1982 the Veteran had back problems during the time they were married.

In May 2011, the Veteran testified that during service while on an obstacle course her chin strap broke on her helmet as she was grabbing for a rope, the helmet slipped down on the back of her neck and hit her so hard that she fell, which she associated with her low back problems since service. 

As the additional medical evidence is presumed credible for the limited purpose of reopening the claim, as the additional lay evidence relates to an unestablished fact necessary to substantiate the claim, namely, the current disability of the lumbosacral spine is related to an injury in service as claimed by the Veteran, and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.  

For this reason, the claim of service connection for arthritis of the lumbosacral spine is reopened.

Disability of the Feet

The service treatment records show that in September 1983 the Veteran complained of foot pain.  The pertinent finding was a callus on the plantar surface of the left foot.  She was fitted with insoles to take the pressure of the 4th metatarsal of the right foot.  In February 1984 on examination prior to separation from service, the evaluation of the feet was normal.  History included calluses removed from the right foot.  A foot defect or diagnosis was not listed.

After service, records of a service department show that in March 1997 the foot callouses were debrided.  A 5th toe hammer toe deformity was noted and surgically repaired. 


Feet: Additional Evidence and Analysis

The evidence pertinent to the claims received after the rating decision in May 2007 consists of the lay statements, the Veteran's statements and testimony, and VA records.   

In a statement in October 2008, the Veteran's former spouse stated that the Veteran had foot calluses during the time they were married for 22 years. 

On VA examination in June 2010, X-rays showed heel spurs.  The impression was post-injury to the right foot after stepping on a nail and bilateral chronic foot strain. 

In March 2011, VA records show foot pain and callouses.  In July 2011, calluses on the heels were debrided.  The other findings were hammertoes and a small calcification on the right 5th toe.  The heel calluses were debrided and a corn was removed from the right 4th toes. 

In May 2011, the Veteran testified that she has foot calluses and heel spurs. 

As the additional medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, residuals of a right foot injury and bilateral foot strain and foot calluses, and as the claim of service connection for a right foot condition was denied because there were no current residuals of a right foot injury, the evidence is new and material under 38 C.F.R. § 3.156.  

For this reason, the claim of service connection for disability of the feet is reopened.





Posttraumatic Stress Disorder

The service treatment records show that in February 1984 on examination prior to separation from service, the psychiatric evaluation was normal.  History included excessive worry and depression during the Veteran's pregnancy in 1982. 
A psychiatric defect or diagnosis was not listed. 

After service, service department records show that in September 1991 the Veteran complained of problems at work after she filed a sexual harassment charge against a co-worker.  The assessment was anxiety.  In March 1996, the Veteran appeared depressed. 

Private medical record show that in July 1999 the Veteran was in a vehicle accident and she complained that she was stressed out at work.  The assessment was anxiety and mild depression.  In August 2002 and in November 2002, the Veteran complained of feeling depressed over family matters, a broken relationship, and financial debt.  The assessment was depression with anxiety. 

VA records show that May 2007, the assessment was depression 

Posttraumatic Stress Disorder: Additional Evidence and Analysis

The evidence pertinent to the claims received after the rating decision in May 2007 consists of VA records.   

VA records from September to December 2011 suggest a diagnosis of posttraumatic stress disorder and there was also a history of military sexual assault.





As the additional evidence is presumed credible for the limited purpose of reopening the claim, as the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current diagnosis of posttraumatic stress disorder and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.  

For this reason, the claim of service connection for posttraumatic stress disorder is reopened.


ORDER

The claims of service connection for headaches, for arthritis of the cervical spine, for arthritis of the lumbosacral spine, for disability of the feet, and for posttraumatic stress disorder are reopened and to this extent only the appeal is granted.


REMAND

On the reopened claims of service connection for headaches, arthritis of the cervical spine, arthritis of lumbosacral spine, disability of the feet, and posttraumatice stress disorder, the evidence of record is insufficient to decide the claims on the merits.  

On the new and material evidence claim of service connection for hypertension and on the claim of service connection for an ear disability further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:



1.  Request the Veteran's medical records as a dependent spouse of an active duty service member from 1986 to 1991 from the Womack Army Hospital.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ensure compliance with the notice requirements of 38 C.F.R. § 3.304(f)(5), pertaining to an in-service personal assault.    

3.  Obtain VA records since December 2011.  

4.  Obtain a copy of the transcript of the hearing held in May 2010 before a DRO at the Columbia RO.  

If the hearing transcript is unavailable, it should be noted for the file and the Veteran should be notified of the unavailability of the transcript.  

5.  Afford the Veteran a VA examination by a VA examiner, who had not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability approximately 50 percent) that the Veteran's headaches are related to a history in February 1984 on separation examination of frontal headaches for two months, occurring once a week and lasting two to three days.  


In formulating the opinion, the VA examiner is asked to consider:

Headaches associated with other symptoms were shown in service.  In January 1981, the Veteran complained of a sore throat, cough, body aches, fever, chills, and headaches.  The assessment was viral rhinitis or bronchitis.  In September 1981, the Veteran complained of a severe headache and backache for one day.  The assessment was deferred.  In January 1984, the Veteran complained of nausea, cold, rhinitis, headaches, chest pain, and a cough.  The assessment was upper respiratory infection.  In March 1984 the Veteran was treated for symptoms of an upper respiratory infection, which included headaches. 

After service, records of a service department show that in September 1991 the Veteran complained of a headache and the assessment was possible sinus headache.  

In January 1993, the Veteran complained of headaches and the assessment was probably tension headaches or migraine or questionably due to sinus congestion.  

In April 1993, the Veteran complained of dizziness and headaches.  In May 1993 the Veteran's problems included tension headache.  

Private medical records show that in November 1997 the Veteran complained of the sudden onset of a headache.  The Veteran was hospitalized with a classic history of a subarachnoid hemorrhage due to an artery aneurysm, which was surgically repaired. 

VA records show that February 2006 the impression was a long history of vascular headaches with the return of headaches over the last year or two.  The Veteran gave a history of migraine-like headaches beginning at about age 20. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the disability, please identify the other potential causes based on the evidence of record, when the headaches in service are not more likely than any other to cause the current headaches and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be reviewed by the examiner.  




6.  Afford the Veteran a VA examination by a VA examiner, who had not previously examined the Veteran, to determine:

a).  Whether it is at least as likely as not (probability approximately 50 percent) that postservice, current findings of cervical arthritis, spondylosis, or decreased disc spaces are the residuals of an injury in 1979 or 1980 in service as described by the Veteran.

In formulating the opinion, the VA examiner is asked to consider: 

The Veteran is competent to describe the fall in basic training even though there is no contemporaneous medical evidence of an injury. 

The service treatment records show that in January 1983 the Veteran complained of a sore neck, arms, wrists.  In February 1984 on examination prior to separation from service, there was no history or abnormal finding of the cervical spine. 

After service, records of the service department show that in May 1993 the Veteran complained of upper and lower back pain for three days.  


In June 1993, the assessment was right neck muscle sprain.  In March 1995, the impression was cervical strain after the Veteran fell in a store.  

In July 1995, the impression was cervical radiculopathy.  In September 1995 a MRI showed degenerative changes.  In March 1996 and in April 1996, the assessment was cervical muscle spasm. 

Private medical records show that in January 2000, the assessment was neck pain and early arthritis by X-ray. 

VA records show that in February 2010 a CT scan showed cervical spondylosis.  In May 2010, a CT scan showed decreased disc space between several cervical vertebrae.

b).  Whether it is at least as likely as not (probability approximately 50 percent) that postservice, current  findings of chronic lumbar strain are the residuals of an injury in in service as described by the Veteran.

In formulating the opinion, the VA examiner is asked to consider: 

The Veteran is competent to describe the fall in basic training even though there is no contemporaneous medical evidence of an injury. 


The service treatment records show that in September 1980 the Veteran complained of side pain after she bent to pick up an object.  The assessment was muscle strain.  

In May and June 1982, the Veteran complained of lower back pain and leg pain since her delivery of her baby in February 1982.  There was no history of trauma, but there was a history of an epidural injection at the back when she delivered her baby.  In July 1982, she complained of right lower back and right hip pain.  X-rays of the bony pelvis and right were normal.  In January 1983, the Veteran complained of a sore neck, arms, wrists, and low back.  In February 1984 on examination prior to separation from service, there was no history or abnormal finding of the lumbosacral spine.  

The service treatment records show that in March 1984 the Veteran was treated for symptoms of an upper respiratory infection, which included back pain. 

After service, records of service department show that in June 1994 X-rays showed no bony abnormality of the lumbar spine.  In March 1995 the impression was lumbosacral strain after the Veteran fell in a store.  
Private medical record show that in July 1999 the Veteran was in a vehicle accident and she complained of low back pain and upper back spasms.  The assessment was acute low back pain from the accident.  In August 1999, the assessment was lumbosacral strain. 

In June 2010, on VA examination, the impression was chronic thoracolumbar strain. 

The Veteran's file must be reviewed by the examiner.  

7.  Afford the Veteran a VA examination by a VA examiner, who had not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability approximately 50 percent), that the current findings of 
heel spurs, bilateral chronic foot strain, calluses, or hammertoes are related to the injury in 1979, when the Veteran stepped on a nail and injured her right foot as described by the Veteran and the in-service findings of a callus on the left and right foot.

In formulating the opinion, the VA examiner is asked to consider:

The Veteran is competent to describe the right foot injury in service even though there is no contemporaneous medical evidence of an injury. 



The service treatment records show that in September 1983 the Veteran complained of foot pain.  The pertinent finding was a callus on the plantar surface of the left foot.  She was fitted with insoles to take the pressure of the 4th metatarsal of the right foot.  In February 1984 on examination prior to separation from service, the evaluation of the feet was normal.  History included calluses removed from the right foot.  

After service, records of a service department show that in March 1997 foot calluses were debrided.  A 5th toe hammer toe deformity was noted and surgically repaired. 

On VA examination in June 2010, X-rays showed heel spurs.  The impression was post-injury to the right foot after stepping on a nail and bilateral chronic foot strain.  In March 2011, VA records show foot pain and calluses.  In July 2011, calluses on the heels were debrided.  The other findings were hammertoes and a small calcification on the right 5th toe.  The heel calluses were debrided and a corn was removed from the right 4th toes.






The Veteran's file must be reviewed by the examiner.  

8.  Afford the Veteran a VA psychiatric examination by a VA examiner, who had not previously examined the Veteran, to determine:

a).  Whether the Veteran has posttraumatic stress disorder, and, if so,  

b).  Whether it is at least as likely as not (probability approximately 50 percent), that the Veteran has posttraumatic stress disorder due to sexual assault in service. 

In formulating the opinion, the VA examiner is asked to consider:

The results of neuropsychological testing by VA in December 2010 and the impression that the Veteran's psychological disturbance was due to traumatice stress reaction to an aneurysm and surgery.

The Veteran's file must be reviewed by the examiner.  

9.  Afford the Veteran a VA ear examination by a VA examiner, who had not previously examined the Veteran, to determine:




Whether it is at least as likely as not (probability approximately 50 percent), that the eczematous changes observed by VA September 2008 are related the Veteran's complaint in service in January 1982 of the feeling of something in her left ear and the finding of a small scratch and a history of otitis serous in 1981. 

The Veteran's file must be reviewed by the examiner.  

10.  After the above development, adjudicate the claims, considering the evidence of record since the statement of the case in August 2010.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


